Citation Nr: 1802993	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  10-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for service-connected residuals of wound of the left thigh with fracture of the femur and injury to Muscle Group (MG) XIV, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for service-connected residuals of gunshot wound of the left calf with injury to MG XI, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T.S.E., Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1971. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Appellants Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a claim for service connection for bilateral hearing loss, and denied claims for increased ratings for service-connected residuals of wound of the left thigh with fracture of the femur and injury to Muscle Group (MG) XIV, currently evaluated as 30 percent disabling, PTSD, evaluated as 30 percent disabling, and residuals of gunshot wound of the left calf with injury to MG XI, evaluated as 10 percent disabling.

In his appeal (VA Form 9), received in September 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In April 2016, he was notified that a hearing was scheduled at the RO in May 2016.  However, in April 2016, he stated that he desired for his request for a hearing be withdrawn.  Accordingly, the Board will proceed without further delay.  See 38 C.F.R. § 20.702(e) (2017).  


FINDING OF FACT

In a statement, received in May 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw the issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for residuals of wound of the left thigh with fracture of the femur and injury to Muscle Group (MG) XIV, evaluated as 30 percent disabling, entitlement to an increased rating for PTSD, evaluated as 30 percent disabling, and entitlement to an increased rating for residuals of gunshot wound of the left calf with injury to MG XI, evaluated as 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for residuals of wound of the left thigh with fracture of the femur and injury to Muscle Group (MG) XIV, evaluated as 30 percent disabling, entitlement to an increased rating for PTSD, evaluated as 30 percent disabling, and entitlement to an increased rating for residuals of gunshot wound of the left calf with injury to MG XI, evaluated as 10 percent disabling, by the appellant have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that the Veteran initiated an appeal on the issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for residuals of wound of the left thigh with fracture of the femur and injury to MG XIV, evaluated as 30 percent disabling, entitlement to an increased rating for PTSD, evaluated as 30 percent disabling, and entitlement to an increased rating for residuals of gunshot wound of the left calf with injury to MG XI, evaluated as 10 percent disabling.  The Veteran has since indicated that he desires to withdraw his appeal as to these issues.  Specifically, in a notice to the Veteran sent by the Board on May 1, 2017, the Veteran was notified of various appellate rights, and that his appeal had been placed on the Board's docket.  For any reply, he was requested to refer to "0141 A 1."  In a signed statement addressed to the Board, dated and received in May 2017, prior to the promulgation of a decision in the appeal, the Veteran noted "0141 A1," as well as his C-file number, and stated, "I [the Veteran] wish to drop my appeal and this entire matter at this time."  This statement indicates that the Veteran desired to withdraw his appeal in its entirety.  See Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issues listed above.  They are dismissed.


ORDER

The issues of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for residuals of wound of the left thigh with fracture of the femur and injury to MG XIV, evaluated as 30 percent disabling, entitlement to an increased rating for PTSD, evaluated as 30 percent disabling, and entitlement to an increased rating for residuals of gunshot wound of the left calf with injury to MG XI, evaluated as 10 percent disabling, are dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


